BeowN, J.
Tbe Court instructed tbe jury that, if they believed tbe evidence, they would return a verdict of guilty. To tbis instruction tbe defendant excepted, and we tbink tbe exception is well taken. Section 535 of tbe Eevisal provides that “No judge, in giving a charge to tbe petit jury, either in a civil or a criminal action, shall give an opinion whether a fact is fully or sufficiently proven, such matter being tbe true office and province of tbe jury; but be shall state in a plain and correct manner tbe evidence given in tbe case and declare and explain tbe law arising thereon.” Tbis section of tbe Eevisal has been on tbe statute books of tbis State since% tbe year 1796 (Code, sec. 413), and has often been construed by tbis Court in relation to just such a charge as was given in tbis case. In State v. Matthews, 78 N. C., 537, Rodman, J., speaking of tbe duty of a judge in charging tbe jury in a criminal case, says: “We tbink be is required, in tbe interest of human life and liberty, to state clearly and distinctly tbe particular issues arising on tbe evidence, and on which tbe jury are to pass, and to instruct them as to tbe law applicable to every state of tbe facts which, upon tbe evidence, they may reasonably find to be tbe true one. To do otherwise is to fail to declare and explain tbe law arising on tbe evidence, as by tbe act of Assembly he is required to do.” In State v. Mooney, 61 N. C., 435, Judge Reade says: “His Honor’s charge, ‘that in any view of tbe case tbe defendant was guilty,’ is so broad as to entitle tbe defendant to a new trial, if there is any view consistent with bis innocence.” Judge Henderson says, in Bank v. Pugh, 8 N. C., at page 206 : “Tbe jury are tbe constitutional judges, not only of tbe truth of the testimony, but of the conclusions of fact resulting therefrom.” In consider-’ ing a charge similar to that given in tbis case, Mr. Justice 'Walker well says: “The evidence may, in the opinion of the Court, have been ever so strong against tbe defendant, yet it was for tbe jury to find tbe ultimate fact of guilt, without any suggestion from tbe Court, direct or indirect, as- to what the *572finding should be. The presumption of innocence and the doctrine of reasonable doubt require that method to be pursued, and it is clearly enjoined by the statute we have cited (Code, sec. 413), the restraining words of which define clearly the respective functions of Court and jury in the trial of causes.” State v. Simmons, 143 N. C., at page 619.
The expression “if the jury believe the evidence” has been often condemned by this Court, and we have repeatedly held that the proper way to instruct the jury is that, if they find from the evidence a certain fact or facts to be true, then the defendant is guilty, or not guilty, as the case may be. Sossaman v. Crews, 133 N. C., 470; Wilkie v. Railroad, 127 N. C., 203; State v. Barrett, 123 N. C., 753. In State v. Green, 134 N. C., 658, the Court instructed the jury that, if they believed the evidence, they should convict the defendant. A new trial was granted for error in this charge, and Judge Connor says: “Section 413 of The Code prescribes the duty of the Judge in charging the jury: Tie shall state in a plain and correct manner the evidence given in the case, and declare and explain the law arising thereon.’ We feel sure that the error of the learned and careful Judge who tried this case was an inadvertence. The testimony strongly tended to show the defendant’s guilt, and doubtless so impressed his Honor. In the administration of the criminal law it is wise to observe the landmarks’ and preserve the well-defined rights and duties of the Court and jury.”
The evidence in the case before us is indefinite and uncertain, and the facts to be found therefrom and the inferences to be drawn were matters peculiarly within the province of the jury. If there was any phase of the evidence from which the jury might infer that the defendant was not guilty, the defendant was entitled to go to the jury on it. State v. Lilly, 116 N. C., 1050.
New Trial.